SiebeceeR., J.
The jury returned a special verdict finding that the defendant was guilty of negligence in four respects,, and that each ground of negligence operated as a proximate cause to produce the injury complained of. If, under such a state of facts, either ground of negligence is sustained by the record as a proximate cause of the injury, then it is immaterial whether the other grounds are sustained or not. It appears that the charge of defendant’s negligence mainly relied on by the plaintiff and litigated at the trial was the question, of whether or not the defendant properly guarded the pedal near the floor, by which the saw was started. It is contended that the evidence is insufficient to warrant the jury in finding that there was no guard over this pedal. There is no dispute but that the presence of a guard over this pedal, of the kind described by the witnesses, would have been a protection against the danger of which plaintiff complains. The inquiry then is: Does the evidence justify the jury in its conclusion that no such guard was in fact furnished by the defendant ? Upon this subject the evidence is irreconcilably in conflict. *459The plaintiff and two witnesses testified that there was no» guard over this pedal at the time of the accident, while seven witnesses produced by the defendant positively declared from personal knowledge that there was such a guard over the pedal at the time. Tinder the circumstances we cannot say that the-jury were not authorized to accept the statement of the plaintiff and the two witnesses corroborating him, as against those testifying to the contrary. The evidence sustaining the finding is not so overwhelmingly impeached as to enable us to declare that the verdict on this issue is not supported by credible-evidence.
It is contended that the court erred by refusing to incorporate the following question in the special verdict, namely r “Was the pedal in question protected at the time of plaintiff’s injury by the guard M as shown on Exhibit C ?” The court submitted the following question on this issue: “Did the defendant negligently fail at the time of plaintiff’s injury to-have a safe and sufficient guard over the pedal in question?”' As heretofore stated, the plaintiff and two corroborating witnesses testified that there was no guard whatsoever over this pedal, while the defendant’s witnesses all testified to the presence of a guard as indicated on Exhibit 0, which was in evidence and shown to the jury. In the light of this- conflict in the evidence and the court’s instructions to the jury respecting this question, so- submitted in place of the one requested, it is apparent that the question submitted on this issue embraced the same facts and circumstances as the one requested, and the jury’s attention was specifically directed to such issue of the facts under the pleadings. The court plainly informed the jury that the plaintiff claimed that no guard whatever was provided and that the defendant’s -evidence, if credible, “tends-to prove that the pedal was in fact provided, with and protected by a complete, safe, and sufficient guard before and at the time of the accident.” In view of this direction, the ground of complaint to the -effect that the issue of fact as to-. *460■this branch of the case was not specifically and clearly submitted to the jury by the special verdict is not sustained. The words of the instruction and of the question submitted, namely, “safe and sufficient guard,” could not operate to confuse or to divert the jury’s attention from the actual issue involved in the answer to this question. The question on this •subject in the verdict is equivalent to the requested question, in the light of the evidence and the directions given to the jury to guide them in their deliberations thereon. The verdict meets the calls of the special-verdict statute, sec. 2858, Stats. (1898), as amended (Supp. 1906: Laws of 1903, ch. 90), as interpreted in the recent cases of Rowley v. C., M. & St. P. R. Co. 135 Wis. 208, 115 N. W. 865; Harper v. Holcomb, ante, p. 183, 130 N. W. 1128; and Wawrzyniakowski v. Hoffman & B. Mfg. Co., ante, p. 153, 131 N. W. 129.
It is further contended that the court erred in refusing to .give the requested instruction as to question No. 5 of the verdict, namely, “that, in order to find that the absence of said guard was the proximate cause of the plaintiff’s injury, you [the jury] must find that the defendant in the exercise of ordinary care ought to have foreseen that an injury was likely to result from the absence of said guard.” The court had correctly instructed the jury upon the subjects of negligence •and proximate cause, in connection with questions preceding the one on which the foregoing instruction was requested, and had directed the jury to such instructions as embodying the rule to guide them in answering this question. We do not deem this practice to be misleading to the jury. Men of ordinary intelligence would comprehend such an instruction and be properly informed .by the charge given of the rules embodied in the instruction which was refused.
An exception is urged to the refusal to instruct as requested pertaining to the issue -embraced in question No. 6, respecting plaintiff’s appreciation of “the precise danger to which he was *461exposed by the absence of said guard.” The requested instruction is:
“You are instructed that in order to answer question No. 6 ‘Yes’ it is not necessary for you to find that the plaintiff actually or in fact know of or appreciated the precise danger to which he was exposed by the absence of said guard. If you find that the plaintiff, in the exercise of such care as a person of his age and experience ordinarily exercises under the same or similar circumstances, should have known of and appreciated said danger, then you should answer said question No. 6 ‘Yes.’ ”
The court informed the jury in his instructions in connection with question No. 3 as follows: /
“The plaintiff was in duty bound to exercise such care and judgment as an ordinary person of his age, intelligence, and experience would ordinarily use under the same or like circumstances ; and if in all the circumstances in which he was placed, including his age, intelligence, and experience, he ought in the exercise of ordinary care to have known and appreciated the precise danger attending his said employment, he will be held to have understood and appreciated such danger.”
The jury were directed in their deliberations to apply this rule to question No. 6. This instruction embraces the law as stated in the rejected request on the issue embraced in this question and was properly brought to the attention of the jury in the manner followed by the court.
It is urged that the plaintiff assumed the risk resulting from the absence of a guard over the pedal, as alleged, for the reason that the danger of injury resulting therefrom in the performance of his duties was open and obvious. It is manifest that the absence of a guard over the pedal would be likely to start the jump saw whenever any substantial weight or force was brought to bear on the pedal, but it is not so clear that the plaintiff or any person of his age and experience operating the saw would obviously be informed of the danger of *462materials falling from tbe adjacent table onto tbe pedal. True, tbe plaintiff states that be bad observed slabs fall from ■the table onto tbe floor near tbe pedal before tbe accident happened. It cannot, under tbe circumstances, be held that this .condition of affairs was a constant factor of danger in operating tbe saw. In fact, tbe operation of tbe saw was conducted upon tbe theory that such a condition of danger would not exist, because, ordinarily, tbe slabs would be bandied without their so accumulating as to* fall to the floor, and the accumulation was an unusual condition in tbe usual course of tbe performance of plaintiff’s duties. Under such circumstances it cannot be said that this danger was of such a character as to be obviously known to tbe operator of tbe jump saw while performing bis duties as tbe business was being conducted. Tbe court properly submitted tbe question to tbe jury.
Tbe court rejected this request to instruct: “The plaintiff in this action is an interested party, and in considering tbe weight which should be given to> bis testimony you should consider tbe fact of such interest, and tbe motive which be has to testify to such statement of facts as will be favorable to himself, and a like test should be applied to tbe evidence of any •other interested witness.” Tbe charge of tbe court does not contain its equivalent in words, nor was tbe jury’s attention specifically brought to tbe subject of tbe weight of this evidence. In Blankavag v. Badger B. & L. Co. 136 Wis. 380, 117 N. W. 852, tbe refusal of this instruction was declared to be prejudicial error, tbe court stating: “Where a decision in a party’s favor depends largely upon tbe weight to be given to his own evidence, and a request to give such an instruction as above is made, it is error to refuse it where tbe principle ■embodied in such instruction is not covered by tbe charge.” Tbe inquiry arises: Was it error in tbe instant case? Does tbe favorable verdict for tbe plaintiff depend largely upon tbe weight to be given bis evidence? We are persuaded that *463tbe record does not present sucb a ease. The questions litigated to which this instruction would have peculiar application were the issues as to whether or not there was a guard •over the pedal and as to plaintiff’s knowledge of the danger from the absence of the guard as bearing on the assumption •of risk. But we find that the plaintiff’s evidence was corroborated by two witnesses as regards the absence of the guard over the pedal. They gave direct evidénce that there was no such guard. Moreover, the circumstances of the transaction tend to show that the pedal was depressed by slabs falling upon it and that it could not have been depressed had there been such a guard. Plaintiff’s relation to and knowledge of the danger from falling slabs has heretofore been adverted to as insufficient to impute the assumption of such'risk. Under the facts and circumstances of the case it cannot be said that a decision in plaintiff’s favor depended so largely upon the weight to be given to his evidence that this omission to instruct resulted in this verdict. In the light of the situation the refusal to instruct as requested presents an error which is within the provision of see. 2829, Stats. (1898), and is to be disregarded. This policy of the law has by recent legislative enactment become firmly intrenched in the law by the enactment of sec. S0fI2')n, Stats. (Laws of 1909, eh. 192), declaring that such errors shall not be deemed to operate preju-dicially, “unless in the opinion of the court . . . after an examination of the entire action ... it shall appear that the error complained of has affected the substantial rights of the party” seeking relief on account thereof. After an examination of the entire action we do not consider that the appellant’s substantial rights have been affected by this error.
As heretofore stated, the jury found the defendant negligent in several separate respects. We find the verdict sustained upon the grounds of liability embraced in questions No. 4, No. 5, and No. 6, and that the plaintiff was free from •contributory negligence. This is sufficient to sustain the *464judgment, and hence the errors argued as to other alleged' grounds of negligence found by the jury need not be considered. The judgment must therefore stand.
By the Court. — Judgment affirmed.